Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 1 is objected to for “preparing”. It is suggested to amend the word to ‘producing’.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Davidek et al. (WO 2018/109074, hereinafter R1) in view of White et al. (US 5,368,879, hereinafter R2)
Claim 1 is a method of producing a composition wherein at least one plant protein source, at least one reducing sugar source, a fat source, a buffering agent and water  are heated at about 100 C to 150 C generate desirable flavors comprising caramel, toffee, cookie, toasty, sweet. Undesirable flavors of raw plant protein comprising beany, green, earthy, bitter, astringent are reduced due to the process. 
Claim 1 is interpreted as a method for producing reaction flavors wherein a plant protein source is thermally reacted with a reducing sugar source under pressure. Under the reaction conditions desirable flavors represented by caramel, toffee, cookie, toasty 
Claim 1 - R1 discloses a method for producing reaction flavors generated through Maillard reactions. These flavors are produced during thermal processes such as roasting, frying, drying, baking, roasting, cooking, extrusion, etc. (page 1, lines 20-23)
R1 discloses that amino acids and reducing sugars could be released by enzymatic hydrolysis of proteins and carbohydrate sources. These compounds are responsible for color and flavor of foods. (page 3, par. 1)
R1 discloses partial replacement of sucrose or other mono- and di-saccharides such as glucose, maltose by alternative sugars. (page 3, lines 22-32)
R1 discloses that flavor active compounds generated in starch matrix (e.g. during cereal production) are encapsulated in the starch and get stabilized. (page 6 , lines 32-35)
R1 discloses sugars and proteins that can be used in Maillard reactions. The sugars comprise mono-saccharides including glucose, mannose, galactose, fructose, xylose, ribulose; etc. The reducing compound may comprise oligosaccharides. (page 7, lines 26-40)
Claim 10 - R1 discloses the ingredients providing the amino groups. Such ingredients are intact or hydrolyzed proteins, peptides, amino acids comprising animal, plant and microbial proteins. Examples of animal proteins are dairy proteins, meat proteins. Plant proteins may comprise cereal flours, e.g. wheat, oat, rice, cereal 
R1 teaches of the heat treatment or thermal treatment process that can be used to generate flavors/aromas based on Maillard reactions. Heat treatments or thermal treatments may include roller drying, baking, vacuum drying, frying, roasting, toasting, cooking, etc. (page 9, lines 16-22)
Claims 4, 7 - R1 discloses a method for flavor generation in a heat treated food product. [page 17, last par.). Mixing of ingredients providing reducing sugars and amino groups may be wet mixing, dry mixing, soaking from solution or dispersion into fat. The mixture may comprise 0.01 to 80 wt.% (dwb). (page 18, par. 1, Mixing)
Claims 1, 5 - Thermal treatment may be carried out at about 70 C to 180 C for 0.1 min to 100 min. Examples of heating processes are: roller drying, baking, extrusion, frying, cooking, roasting, and use of heat exchangers (page 18, Thermal treatment). R1 does not mention any pressures during the reaction, however, use of pressure to increase the temperature of aqueous compositions is a conventional wisdom of the art. 
Claim 8 - The mixture which is heat treated may comprise a moisture content from 0.1 to 99%. (page 18, lines 20-22)
Claim 1 - The mixture which is treated may be a wet mixture having a solid content of less than 70% or 60%. The mixture may also be a dry mixture having a solid content above 70%. (page 18, lines 23-26)
Claim 9 - R1 discloses the enzymatic hydrolysis of starch and maltodextrins. Enzymes such as amylase, glucosidase, beta-amylase may be used to hydrolyze flours 
Claims 2, 3 - R1 discloses that flavor compounds including caramel, buttery, malty, honey, etc. that are produced at high yields by the Maillard reactions. (page 20, lines 15-24)
The flavoring compounds may also be generated in a food product. (page 21, last par.)
Claims 13-18 -R1 discloses methods for producing foods comprising Maillard derived odorants. (page 27, Examples 2-5)
The use of a buffering agent (phosphate buffer) in a Maillard model system is disclosed in Example 5. (page 29)
R1 discloses the use of temperatures in the range 100-180C (page 18, Thermal treatment). However, R1 dose not teach how to achieve temperatures. 
Claim 5 - R2 discloses a process for producing flavor compositions. The ingredients are heated in a pressure controlled environment to above ambient pressure at a temperature above about 100 C. (Abstract)
Claim 5 - R2 discloses that the moderately high temperature treatment is performed in a pressure controlled environment. The pressure used may be in the range 20 psig to 500 psig (about 1.5 to about 35 bar). (col. 4, lines 10-14)
R2 discloses that the conditions used should lead to the onset of Maillard or browning reactions. Under these conditions, amino acids, peptides, or proteins react with reducing sugars. (Col. 4, lines 34-55). 
R2 discloses that after the formation of desirable flavors, they are contacted and absorbed into bulking agents such as puffed rice, grain flours and dried. (col. 4, line 67 to col. 5, line 10)
It is noted that claims 2 and 3 are limited to the concentration of flavoring compounds. However, since these flavoring compounds are basically the same as the flavoring compounds disclosed by R1, the limitations in claims 2 and 3 are considered as the description of products which would have been obvious over the disclosures of R1-R2. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the process of R1 by carrying out the reactions under pressure as motivated by R2. 
Claim 1 at (i) recites that the thermally treated composition has at least one reduced undesirable flavor of the at least one plant protein source when compared to a composition produced in the absence of heating as recited in claim 1 (b). It is noted that the undesirable flavors of raw plant protein materials described as beany, green, bitter, astringent,  hay like, etc. are known compounds in the art and their reduction/elimination by heat treatment is a conventional wisdom in the art. As an example, raw wheat flour when toasted or cooked does not have the undesirable flavors of raw flour. Therefore, their reduction as recited in claim 1 would have been expected. 
In summary, R1 clearly teaches of producing specific flavor notes describes as caramel, buttery, honey, malty; etc. These flavors are basically the flavors which are claimed in claims 2 and 3.  R1 clearly discloses the use of high temperatures to carry 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify R1 by carrying out the reactions under pressure to achieve high temperatures required for Maillard reactions as motivated by R2. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing desirable flavors in compositions comprising plant protein sources and reducing the undesirable flavors in such sources.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HAMID R BADR/Primary Examiner, Art Unit 1791